t c memo united_states tax_court judith a and robert swanton petitioners v commissioner of internal revenue respondent docket no 7181-08l filed date judith a and robert swanton pro sese emily j giometti for respondent memorandum opinion wells judge respondent sent petitioners a final notice_of_intent_to_levy and notice of your right to a hearing with respect to an unpaid federal_income_tax liability for their tax_year and with respect to sec_6672 penalties for quarterly periods ending date and date notice_of_levy we must decide the following issues whether petitioners may challenge their underlying liabilities with respect to their unpaid federal_income_tax liability for their tax_year and with respect to sec_6672 penalties for quarterly periods ending date and date if petitioners may dispute their underlying liabilities whether the funds respondent seized from petitioner robert swanton’s individual_retirement_account ira should be included in gross_income for their tax_year if petitioners may dispute their underlying liabilities whether respondent properly assessed sec_6672 penalties against petitioner robert swanton for the quarterly periods ending date and date and whether respondent’s appeals_office abused its discretion in denying petitioners an alternative to collection background some of the facts and certain exhibits have been stipulated the stipulations of fact are incorporated in this opinion by reference and are found accordingly at the time the petition was filed petitioners resided in new carlisle ohio 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended all amounts are rounded to the nearest whole dollar from until petitioners operated a corporation organized under the laws of ohio called stripco inc stripco petitioner robert swanton mr swanton was the sole owner of stripco holding all of the company’s outstanding_stock mr swanton also served as stripco’s president from its incorporation in until it filed for bankruptcy and ceased operations in while primarily in charge of sales mr swanton had authority over stripco’s operations and finances mr swanton had the authority to hire and fire stripco’s employees and direct payments to stripco’s employees mr swanton had the authority to purchase equipment on behalf of stripco and negotiate the purchase_price mr swanton also had the authority to borrow on behalf of stripco and could withdraw funds from and deposit funds in stripco’s bank accounts stripco employed an outside accountant to handle its finances and prepare its quarterly and corporate federal_income_tax returns mr swanton signed the returns prepared by stripco’s outside accountant petitioner judith a swanton mrs swanton served as vice president of stripco from through mrs swanton had the authority to hire and fire employees direct payment of bills negotiate large corporate purchases open and close bank accounts authorize payment of federal income taxes and sign corporate checks during mrs swanton became aware that stripco had amassed tax delinquencies however petitioners continued to authorize payments for payroll rent and supplies on date stripco filed for chapter bankruptcy protection after the bankruptcy filing stripco laid off most of its employees on date the bankruptcy court ordered conversion of stripco’s bankruptcy from a chapter reorganization to a chapter liquidation respondent sent each petitioner a letter notice of proposed trust fund recovery penalty assessment pursuant to sec_6672 trust fund recovery penalty dated date with respect to the quarterly periods ending june september and date and date based upon sec_6020 substitute returns respondent proposed penalties totaling dollar_figure the letters were returned to respondent unclaimed on date 2the proposed penalties included penalties for quarterly periods ending june and date those periods are not at issue in the instant case 3mrs swanton’s letter was sent to w lake ave new carlisle oh mr swanton’s letter was addressed to lake ave new carlisle oh the lake ave address listed for mr swanton is the address that was stipulated by the parties as petitioners’ address at the time of filing as well as the address given to respondent by mrs swanton on date during an interview with regard to the trust fund recovery penalties on date respondent assessed trust fund recovery penalties against petitioners for the quarterly periods ending date and date respondent sent mrs swanton a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_levy regarding the trust fund recovery penalties for the quarterly periods ending date and date during respondent seized dollar_figure from mr swanton’s ira by levy to collect trust fund recovery penalties for quarterly periods not in issue in the instant case the seized funds on date petitioners filed a form_1040 u s individual_income_tax_return for their tax_year on which they included the seized funds in gross_income as a tax distribution from an ira petitioners reported federal_income_tax of dollar_figure for their tax_year petitioners had paid dollar_figure through withholding but failed to pay the remaining dollar_figure of tax shown on their return unpaid income_tax_liability on date respondent sent petitioners the notice_of_levy on date petitioners filed form request for collection_due_process_hearing in their request petitioner sec_4the dollar_figure was summarily assessed pursuant to sec_6201 a notice_of_deficiency was not required before assessment id stated that they were not liable for the trust fund recovery penalties because stripco was under the control of the bankruptcy court during the time in issue and that they would like to get waived or reduced the penalty that resulted in the seized funds included in gross_income for their tax_year and they requested a collection alternative respondent’s appeals officer monica coronado ms coronado made several attempts to schedule a hearing however petitioners failed to respond on date petitioners informed ms coronado that mr swanton had suffered from some type of illness which precluded his participation in the appeals_office proceedings during the appeals_office proceedings petitioners did not submit an offer-in-compromise propose terms for an installment_agreement or submit any personal financial data by letter dated date ms coronado sustained the notice_of_levy on date petitioners filed form_843 claim_for_refund and request for abatement and form_941 employer’s quarterly federal tax_return with respect to the trust fund recovery penalties for the quarterly periods ending date through on the basis of the submitted information respondent abated the trust fund recovery penalties for the periods ending date and date of dollar_figure and dollar_figure respectively following the abatement petitioners owed dollar_figure for the quarterly period ending date and dollar_figure for the quarterly period ending date discussion sec_6330 requires that before any levy on any person’s taxpayer’s property or right to property the commissioner give the taxpayer notice_of_intent_to_levy and notice of the right to a fair hearing before an impartial officer of the irs appeals_office sec_6330 and b d at the hearing a taxpayer may raise appropriate spousal defenses challenge the appropriateness of collection actions and offer collection alternatives sec_6330 additionally the taxpayer may challenge the existence or amount of the underlying tax_liability only if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to challenge the underlying liability sec_6330 the term underlying liability includes the tax reported on a return prepared by the taxpayer 122_tc_1 at the hearing generally the appeals officer must consider the above-stated issues raised by the taxpayer verify that the requirements of applicable law and administrative procedures have been met and consider whether any proposed 5except for the balance due neither petitioners nor respondent offered details regarding the abatement however as noted above stripco laid off most of its employees upon filing for bankruptcy on date collection action balances the need for efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 underlying liability and other sec_6330 issues must be raised at the appeals hearing to be properly raised before this court 129_tc_107 sec_301_6320-1 q a-f3 proced admin regs sec_301_6330-1 q a-f3 proced admin regs receipt of a notice_of_intent_to_levy for the same tax and tax period may constitute a prior opportunity to contest the underlying liability even if the opportunity is not pursued 126_tc_356 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo but where the validity of the underlying tax is not properly in issue the court will review the commissioner’s determination for abuse_of_discretion 114_tc_604 114_tc_176 an abuse_of_discretion is any_action that is arbitrary capricious or without sound basis in law or fact 112_tc_19 we first address petitioners’ unpaid income_tax_liability petitioners failed to present evidence to the appeals officer or at trial on their unpaid income_tax_liability that liability was the result of the seizure of dollar_figure from mr swanton’s ira to satisfy trust fund recovery penalties for periods not in issue in the instant case ira_distributions are taxed according to the annuity rules of sec_72 sec_408 pursuant to sec_72 a taxpayer includes ira_distributions in gross_income but may exclude from gross_income that portion of his ira distribution which reflects nondeductible_contributions to his ira petitioners bear the burden of proving the amount of their nondeductible_contributions to mr swanton’s ira see rule a 290_us_111 at trial petitioners failed to present any evidence regarding nondeductible_contributions to mr swanton’s ira accordingly petitioners failed to show that any of the seized funds were improperly included in gross_income for their tax_year we also note that payment of federal taxes by way of a levy constitutes an involuntary assignment_of_income and may be included in gross_income in the year of levy pursuant to the doctrine_of constructive receipt see 89_tc_287 consequently we conclude that petitioners are liable for the unpaid income_tax_liability 6generally early_withdrawals from iras are subject_to a percent penalty tax sec_72 however sec_72 does not apply to distributions where funds are levied upon by the commissioner pursuant to sec_6331 as occurred in the instant case sec_72 we next address the trust fund recovery penalties for the quarterly periods ending date and date this court recently acquired exclusive jurisdiction to review appeals from the commissioner’s lien and levy determinations made after date irrespective of the type of tax making up the underlying liability see 130_tc_88 130_tc_44 accordingly because respondent’s determination sustaining the filing of notices of federal_tax_lien for unpaid trust fund recovery penalties was sent on date we are authorized to review the trust fund recovery penalties assessed against petitioners petitioners properly raised the trust fund recovery penalties with ms coronado and included this issue in their petition to this court accordingly that issue is properly before this court our standard of review for the trust fund recovery penalty issue turns on whether petitioners had a prior opportunity to dispute the underlying tax_liability sec_6330 the commissioner is required to provide the taxpayer with notice of trust fund recovery penalties before assessment sec_6672 letter provides a taxpayer with sec_6672 notice and the means of protesting a proposed trust fund recovery 7because the assessments against petitioners were trust fund recovery penalties respondent would not have issued and mailed a notice_of_deficiency see sec_6212 penalty assessment administratively with the commissioner 132_tc_301 when a letter is mailed the commissioner must follow mailing procedures that are similar to those provided for notices of deficiency in sec_6212 sec_6672 the same evidence that establishes that the commissioner mailed a notice_of_deficiency to a taxpayer’s last_known_address is sufficient to establish that the commissioner properly sent the taxpayer a letter mason v commissioner supra pincite however a letter that is not received and not deliberately refused by the taxpayer does not constitute an opportunity to dispute underlying liability id in determining whether mrs swanton had a prior opportunity to dispute her underlying liability we note that respondent mailed mrs swanton the notice_of_levy with respect to the trust fund recovery penalties mrs swanton does not dispute that she received the notice_of_levy or that it was sent to her last_known_address mrs swanton failed to respond to that notice the tax_court is a court of limited jurisdiction and our exercise of jurisdiction pursuant to sec_6330 depends upon the issuance of a valid notice_of_determination and the filing of a timely petition for review 123_tc_1 affd 412_f3d_819 7th cir moorhaus v commissioner 116_tc_263 space v commissioner tcmemo_2009_230 it is well settled that this court can proceed in a case only if we have jurisdiction and that any party or the court sua sponte may question jurisdiction at any time even after the case has been tried and briefed 111_tc_273 space v commissioner supra mrs swanton was entitled to a collection hearing with respondent’s appeals_office with respect to the trust fund recovery penalties only upon the basis of the first pre-levy or post-levy notice sent to her last_known_address see sec_301_6330-1 q a-b2 proced admin regs with respect to the trust fund penalties respondent sent mrs swanton a letter during and the notice_of_levy mrs swanton forfeited her right to a collection hearing with respondent’s appeals_office and judicial review of respondent’s determination by not timely requesting a hearing in response to the first of those notices sent to her last_known_address id however respondent also sent petitioners the notice_of_levy with 8respondent mailed mrs swanton a letter dated date addressed to w lake ave the parties stipulated that mrs swanton’s letter was returned unclaimed and that petitioners’ address at the time of filing the instant case was lake ave additionally during a date interview with respondent regarding the trust fund recovery penalties mrs swanton listed her address as lake ave we need not decide whether mrs swanton’s letter was the first pre-levy notice sent to her last_known_address because as stated above mrs swanton does not dispute that she received the notice_of_levy or that it was sent to her last_known_address respect to the trust fund recovery penalties petitioners timely requested and respondent’s appeals_office conducted a hearing with respect to the notice_of_levy respondent was not obligated under sec_6330 to conduct another hearing for mrs swanton see orum v commissioner supra pincite see also pragasam v commissioner tcmemo_2006_86 finding a similar result in a lien setting affd 239_fedappx_325 9th cir therefore as to mrs swanton the hearing was an equivalent_hearing see orum v commissioner supra where a taxpayer fails to timely request a collection hearing a decision letter following an equivalent_hearing does not constitute a determination pursuant to sec_6330 which provides a basis for a taxpayer to invoke the court’s jurisdiction id sec_301_6330-1 q a-i6 proced admin regs accordingly the decision letter issued to mrs swanton is not a proper basis for her to invoke this court’s jurisdiction consequently we will dismiss the case as to mrs swanton for lack of jurisdiction with respect to the trust fund recovery penalties 9an equivalent_hearing is an administrative hearing provided to a taxpayer who fails to make a timely request for a collection hearing with the commissioner’s appeals_office sec_301 i proced admin regs an equivalent_hearing is conducted similarly to a regular collection hearing however it does not result in a notice_of_determination but rather a decision letter id the record is less than clear regarding whether mr swanton had a prior opportunity to contest the underlying liability relating to the trust fund recovery penalties the parties stipulated that mr swanton was mailed a letter regarding those penaltiesdollar_figure however the parties also stipulated that mr swanton’s letter was returned unclaimed respondent failed to argue or present evidence that mr swanton deliberately refused to receive his letter see mason v commissioner supra pincite mr swanton did not contest his liability for the trust fund recovery penalties until the appeals_office hearing that preceded the instant case see mcclure v commissioner tcmemo_2008_136 nor did mr swanton receive or refuse receipt of the letter mailed to him additionally respondent sent the notice_of_levy solely to mrs swanton accordingly we hold that mr swanton has not had a prior opportunity to contest the underlying liability of the trust fund recovery penalties consequently we review the trust fund recovery penalties with respect to mr swanton de novo sec_6672 imposes a penalty for the willful failure to collect account for and pay over income and employment_taxes of employees trust fund recovery penalties are assessed and 10respondent mailed separate letters to petitioners mr swanton’s letter was addressed to lake ave however a copy of certified mailing for the letters was provided only as to mrs swanton collected in the same manner as tax against a person including an officer_or_employee of a corporation or a member or employee of a partnership who as such officer employee or member is under a duty to perform the duties referred to in sec_6672 sec_6671 such persons are referred to as responsible persons and the term may be broadly applied mason v commissioner t c pincite a_trust fund recovery penalty may be assessed against any responsible_person and is separate from the employer’s responsibility for the unpaid income and employment_taxes sec_6672 mason v commissioner supra pincite petitioners do not dispute that mr swanton was given preliminary notice11 or that mr swanton willfully failed to pay the trust_fund_taxes see sec_6672 rather petitioners dispute whether mr swanton was a responsible_person an individual’s designation as a responsible_person is based upon the degree of influence and control which the person exercised over the financial affairs of the corporation and sec_6672 and provides that no penalty may be imposed unless the secretary notifies the taxpayer in person or in writing by mail to the taxpayer’s last_known_address that the taxpayer shall be subject_to assessment for such penalty and that in-person delivery or mailing of the notice must precede any notice_and_demand for payment of the trust fund recovery penalty by at least days 132_tc_301 hickey v commissioner tcmemo_2009_2 actual receipt of the letter is not required in order to prove that the commissioner provided the required preliminary notice hickey v commissioner supra specifically disbursement of funds and the priority of payments to creditors 818_f2d_469 6th cir dollar_figure indications of being a responsible_person include the following factors the duties of the officer as outlined by the corporate by-laws the ability of the individual to sign checks of the corporation the identity of the officers directors and shareholders of the corporation the identity of the individuals who hired and fired employees and the identity of the individuals who are in control of the financial affairs of the corporation 994_f2d_279 6th cir citing gephart v united_states supra pincite mr swanton testified that he was president and owned percent of stripco while he dealt primarily with sales mr swanton had substantial_authority over the financial affairs of stripco mr swanton could hire or fire employees order equipment for stripco direct payment of bills and negotiate on stripco’s behalf additionally mr swanton could borrow on behalf of stripco and open and close bank accounts in stripco’s name mr swanton also signed several of stripco’s federal_income_tax returns accordingly we conclude on the basis of hi sec_12absent stipulation to the contrary any appeal of the instant case would be to the court_of_appeals for the sixth circuit the tax_court follows the law of the court to which an appeal would lie if that law is on point 54_tc_742 affd 445_f2d_985 10th cir status duty and authority that mr swanton exercised a sufficient degree of responsibility and control_over stripco’s financial affairs to be a responsible_person therefore we conclude that mr swanton is liable for the trust fund recovery penalties assessed against him finally we address whether ms coronado abused her discretion in denying petitioners a collection alternative decisions regarding collection alternatives do not go to underlying liability and are therefore reviewed for abuse_of_discretion 414_f3d_144 1st cir davis associates llc v commissioner tcmemo_2008_ petitioners indicated on their request for an appeals_office review that they would like to make an offer-in- compromise however petitioners failed to cooperate in scheduling a hearing submit financial information or propose terms of an installment_agreement or an offer-in-compromise during the appeals_office proceedings after ms coronado’s determination sustaining collection petitioners submitted information regarding the trust fund recovery penalties and respondent abated some of those penalties however there was no abuse_of_discretion in ms coronado’s failing to consider collection alternatives because no collection alternatives were submitted during the appeals_office review see 124_tc_69 additionally petitioners generally cannot raise an issue in this court that they did not raise during their appeals_office hearing see giamelli v commissioner t c pincite 118_tc_488 sec_301_6320-1 q a-f3 proced admin regs sec_301_6330-1 q a-f3 proced admin regs accordingly we hold that ms coronado did not abuse her discretion in failing to consider collection alternatives the court has considered all of the arguments made by the parties and to the extent we have not addressed them herein we consider them unnecessary moot irrelevant or without merit to reflect the foregoing and respondent’s concessions an appropriate order and decision will be entered
